           Case 1:18-cv-00681-RJL Document 175 Filed 03/31/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        F'OR THE DISTRICT OF COLUMBIA


AARON RICH,                               )
                                          )
                     Plaintiff,           )
                                          )
      v.                                  )             Civil Case No. 18-681 (RJL)
                                                                              !
                                          )
ED BUTOWSKY, azd                          )
MATTHEW COUCH, and                        )
AMERICA FIRST MEDIA,                      )
                                          )
                     Defendants.          )

                                  MEMORANDUM ORDER

                                   vru..r'!L5     o l# s2l

      On March 26, 2018, plaintiff Aaron Rich brought this suit against defendants

Edward Butowsky, Matthew Couch, and America First Media, alleging defendants

defamed him and caused him emotional distress by publishing false statements that he

conspired with his brother, Seth Rich, to download emails from the Democratic National

Committee ("DNC"); received money from Wikileaks for them; and knew his brother

would be murdered but did nothing to prevent it. See Compl.       fl']T   l, 7 [Dkt. # 3]. With
respect to defendant Butowsky in particular, Aaron Rich alleges that Butowsky conspired

with the other defendants to publish false statements about Rich and convince the public

that he, along with his brother Seth, stole the DNC documents that Wikileaks later

published in the lead up to the 2016 presidential election. Id.fln 6-7. Nearly one year after

this suit was filed, defendant Butowsky filed suit on March 12,2019, in the District Court
          Case 1:18-cv-00681-RJL Document 175 Filed 03/31/20 Page 2 of 5




for the Eastern District of Texas ("the Texas Litigation") against plaintiff s attorneys in

this case-Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner         LlP-alleging

they defamed him by making statements in connection with Aaron Rich's lawsuit that are

identical or nearly identical to the allegations pled in Aaron Rich's complaint.l           See


Butowslqt v. Gottlieb, et dl., No. 4:19-cv-180 (E.D. Tex. 2019), Compl. fll|61, 62,66 [Dkt.

# 1]. In other words, the Texas Litigation     seeks to hold Rich's counsel personally liable

for allegations made in the complaint currently pending before this Court. The Texas

Litigation also identifies plaintiff Rich as a non-party co-conspirator for claims filed by his

parents against Butowsky in the District Court for the Southern District of New       York. Id.

flfl 56-60, 89-92, 95-96.2 On March 26, 2019, plaintiff Rich moved for an anti-suit
injunction   as   to defendant Butowsky's claims against Rich's counsel as well as claims that

implicate Rich as a non-party co-conspirator in the Texas Litigation. See Mot. for Anti-

Suit Injunction [Dkt. # 52]. Based on the briefing, the relevant record, and for the reasons

stated below, Rich's motion is GRANTED.

       When moving for injunctive relief, a moving party must show: (1) a strong

likelihood of success on the merits; (2) irceparable harm without an injunction; (3) the

absence   of substantial harm to other interested parties; and (4) that an injunction is in the


I The Texas Litigation names 19 other defendants besides Aaron Rich's attorneys in this     case,
including Turner Broadcasting System, Inc., Anderson Cooper, The New York Times Company,
and Vox Media, Inc. This order has no effect on the Texas Litigation as to those defendants.

2 Butowsky has amended his complaint in the Texas Litigation three times. Although those
amendments seek to disclaim liability based on plaintiff s complaint in this Courl, the substance
of Butowsky's claims in the Texas Litigation against Rich's counsel and Aaron Rich remains the
sameforpurposesofthismotion. SeeButowslryv.Gottlieb,Am.Compl.flfllll, Il6-t23[Dkt.#
621; Second Am. Compl. flfl 111, 116-123 [Dkt. # 101]; Third Am. Compl. 1TlT99, 103 [Dkt. #207].

                                                 2
           Case 1:18-cv-00681-RJL Document 175 Filed 03/31/20 Page 3 of 5




public interest.   See   Am. Horse Prot. Ass'nv. Lyng,690 F. Supp. 40,42 (D.D.C. 1988). In

the anti-suit injunction context, the factors relevant to the likelihood-of-success prong are:

the identity of the parties; the risk of inconsistent adjudications; the location of counsel

familiar with the litigation; how far advanced each action is; and, "equitable co.nsiderations

genuinely relevant to the ends ofjustice, relating to the expeditious determination of the

case   without unnecessary multiplication of litigation." Id. at 4243 (some alterations).3

         In this case, the anti-suit injunction factors weigh heavily in favor of enjoining the

Texas Litigation as to Aaron Rich and his counsel. First, the identities of the parties are

essentially the same, which tips in favor of enjoining the later-in-time suit. The parties are

substantially identical when subsequent claims are filed against the same individuals or the

same attorneys involved in the     initial litigation.   See Gharb v,   Mitsubishi Elec. Corp.,148

F. Supp. 3d 44,56 (D.D.C . 2015). Such, of course, is the case here, where defendant

Butowsky asserts claims in the Texas Litigation against the same attorneys representing

Rich in this suit, as well as claims naming the plaintiff in this case, Aaron Rich, as a co-

conspirator.

         Second, absent an anti-suit injunction, there is a risk of inconsistent adjudications

because the issues in this suit and the Texas Litigation are "inextricably intertwined" and

derive from a "common origin," which "weighs in favor of the comprehensive resolution




3
  As plaintiff points out, it is unclear whether our Circuit Court has replaced the traditional four-
factor test for preliminary injunctions with the factors unique to anti-suit injunctions or has simply
modified the traditional test by evaluating the likelihood-of-success prong according to the anti-
suit injunction factors. See Mot. for Anti-Suit Injunction at 6 n.9. I need not resolve that question,
however, because plaintiff s motion prevails under either test.
                                                  a
                                                  J
          Case 1:18-cv-00681-RJL Document 175 Filed 03/31/20 Page 4 of 5




of this case in one forum." Am. Horse,690 F. Supp. at43. That is especially so under

these circumstances, where Defendant Butowsky's claims in the Texas Litigation relate to

the veracity of his statements about Aaron Rich, which will no doubt serye as an affirmative

defense in this suit.

       Third, the location of counsel weighs in favor of enjoining the Texas Litigation.

Plaintiff Rich's attorneys are located in Washington, D.C., and the attorney representing

defendant Butowsky in Texas is located in New         York. To say the least, additional long-

distance travel under the current health crisis is not      in anyone's interest. Fourth, the

relative stages of the two suits also cuts in plaintiff Rich's favor. See Columbia Plaza

Corp. v. Sec. Nat'l Bank,525 F.2d 620,628 (D.C. Cir. 1975). Plaintiff Rich has been

litigating this case for almost two years, and the parties (as well   as   this Court) have invested

significant time and resources in advancing fact discovery. The Texas Litigation, however,

has remained stalled at the motion to dismiss stage due to Butowsky's filings of several

amended complaint       s. SeePl.'s Notice re Texas Litigation at 2 [Dkt. # 156].
       Fifth, equitable considerations, such as the conservation of judicial resources and

deterrence of forum shopping, weigh in favor of enjoining the Texas             Litigation. For   one

thing, it would be a complete waste of judicial resources to allow two cases confronting

the same exact issues to proceed simultaneously. See Columbia Plaza, 525 F.2d at 627.

                                                                                  oohas
And for another, defendant Butowsky's filing of the Texas Litigation                      more than a

faint semblance of forum shopping aimed at evading" this Court's adjudication of Rich's

claims: Butowsky's claims arise from the same set of facts as those underlying this suit,

and he filed his complaint in Eastern District of Texas    after filinga motion to transfer this

                                                 4
            Case 1:18-cv-00681-RJL Document 175 Filed 03/31/20 Page 5 of 5




case to that same   district (which this Court has since denied). Mot. to Transfer [Dkt. # 44];

3129/19 Minute Order; see also Am. Horse, 690 F. Supp. at 43.

       The remaining injunction factors also weigh in plaintiff Rich's favor.       If the Texas

Litigation proceeds, Rich will be irreparably harmed because his counsel will continue to

be forced to devote resources to litigating that related suit, and he may also have to

intervene as a necessary party. See Am. Horse, 690 F. Supp. at 44. An anti-suit injunction

of the Texas Litigation will not, however, harm other parties. Defendant Butowsky will

remain free to litigate his claims against the other defendants in the Texas Litigation, and

he remains free to defend himself in the present suit before this Court. Finally, the public

interest in "the conservation ofjudicial resources" and the "comprehensive disposition        of

litigation" is served by enjoining defendant Butowsky's Texas suit raising identical issues

Id. at 45

       In light of the foregoing, it is hereby

       ORDERED that all of defendant Butowsky's claims in Butowslcy v. Gottlieb, et al.,

No. 4:19-cv-00180 (E.D. Tex. 2019) against the attorneys for Aaron Rich in this suit, and

all of defendant Butowsky's claims involving Aaron Rich as a non-party co-conspirator,"

are hereby   ENJOINED

       SO ORDERED.
                                                          I



                                                     RI            LEON
                                                     United States District Judge




                                                 5
